Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Group I, claims 1-12, in the reply filed on 11/24/2021 is acknowledged.  The traversal is on the ground(s) that “In the outstanding Requirement, the Examiner bases the restriction on the second prong of the test pronounced at MPEP 806.05(e), that is that the device of claim 1 can allegedly be used “to practice another and materially different process”. By way of the present amendment, the device of claim 1 must perform the method of claim 13. Accordingly, alleged invention Groups I and IT are not distinct.” on remarks page 6, lines 4-9.  This is not found persuasive because the process as claimed can be practiced by another and materially different apparatus or by hand, such as an aerating or mixing polymer machine or the apparatus as claimed can be used to practice another and materially different process such as a process of creating aerated polymer.
The requirement is still deemed proper and is therefore made FINAL.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “cooling means” in claim 1 and “mixing means” in claim 11.

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Objections
Claims 1-12 are objected to because of the following informalities:  
Claim 1 should start with “A”.
Claims 2-12 should start with “The”.  

Appropriate correction is required.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 1 is rejected under 35 U.S.C. 101 because it embraces or overlaps two different statutory classes of invention, an apparatus and a method.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1, the limitation “wherein the device is configured to carry out the method of claim 13” is unclear if the Applicant is claiming the device or the method of using the device. 
Regarding claim 1, the phrase "such as" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
In claim 1, lines 9 and 14, the limitation “and/or” is indefinite because is unclear if the limitations following the phrase are an alternative or should be included.
In claim 2, the limitation “a pair of suction ducts” is unclear if it is referring to “the at least one suction duct” or if it is a pair of additional suction ducts? 
In claim 6, the limitation “cooling means” is unclear if it is referring to the same cooling means recited in claim 1, or if it is a different cooling means.
In claim 6, the limitation “cooling means consisting of one or more materials which exploit the accumulation of sensible, thermochemical, latent heat” is unclear what is being claimed. It seems that any cooling means material will perform as claimed, since it is for cooling.
In claim 9, line 4, the limitation “and/or” is indefinite because is unclear if the limitations following the phrase are an alternative or should be included.
Claim 9 recites the limitation "the number of revolutions" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
In claim 10, the limitation “a pair of worm screws with helical profile and antagonist coils” is unclear what are these antagonist coils, and how are they related to the worm screws and to the double worm screw? 
In claim 11, line 2, the limitation “and/or” is indefinite because is unclear if the limitations following the phrase are an alternative or should be included.
In claim 12, the limitation “cooling means” is unclear if it is referring to the same cooling means recited in claim 1, or if it is a different cooling means.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3, 4 and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hurley (GB 808,491).
Regarding claim 1, Hurley teaches a device (Fig. 1) for emulsifying liquid or solid products, in particular food products such as milk or ice cream (page 1, lines 41-43), comprising a pump (combination of 1, 7, 2, 4 and 5) comprising at least one suction duct (2) adapted for sucking a product to be emulsified and an emulsifying gas (air will be inherently present in the ice cream mixture dispensed inside casing 1) (page 2, lines 66-70), and a delivery duct (3) adapted for dispensing an emulsion obtained from said product to be emulsified and from said emulsifying gas (page 2, lines 66-70), wherein said pump comprises a double worm screw (combination of 4 an 5) arranged between said suction duct and said delivery duct (as shown in Fig. 1), said double worm screw being adapted for emulsifying said product and said gas to obtain said emulsion and for pushing said product, said gas and/or said emulsion with a flow substantially parallel to an axis of the screws of said double worm screw from said suction duct to said delivery 
Regarding claim 3, Hurley teaches the device as set forth above, wherein said cooling means comprise a plurality of cooling channels, through which a cooling liquid flows, which surround said double worm screw (page 2, lines 93-101).

Regarding claim 10, Hurley teaches the device as set forth above, wherein said double worm screw comprises a pair of worm screws (4 and 5) with helical profile and antagonist coils set in rotation along mutually parallel axes (as shown in Fig. 1; page 2, lines 70-87).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Hurley in view of Fayard (US 5,919,510).
Regarding claim 2, Hurley teaches all the elements of the claimed invention as set forth above, except for, further comprising a pair of suction ducts that are separated and adapted for respectively sucking said product to be emulsified and said emulsifying gas.
Fayard teaches a device (Fig. 1) for manufacturing aerated products (title)  comprising a pair of suction ducts (4 and 9) that are separated and adapted for respectively sucking said product to be emulsified and said emulsifying gas (Col. 3, lines 47-51 and lines 57-59).
.
Claims 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over Hurley in view of Henriksen (US 6,863,916).
Regarding claim 5, Hurley teaches the device as set forth above, wherein said pump comprises a casing (1), said cooling means being associated with, or at least partially embedded in, said casing (page 2, lines 93-101).
Hurley fails to disclose wherein the casing is made of a heat-conducting material.
Henriksen teaches a device (Fig. 8) comprising a casing (22) made of a heat-conducting material (metal; Col. 3, lines 39-40).
Therefore, it would have it would have been prima facie obvious to one of ordinary skill in the art at the time of invention was made to have modified the casing of Hurley, with Henriksen, by making the casing of a heat-conducting material, for the advantages of improving heat transfer.
Regarding claim 6, Hurley teaches the device as set forth above, wherein said pump comprises a casing (1), associated with cooling means consisting of one or more materials which exploit the accumulation of sensible, thermochemical, latent heat (page 2, lines 93-101; any cooling means material will perform as claimed since it is for cooling), said one or more materials being associated with, or at least partially embedded in, said casing (page 2, lines 93-101).

Henriksen teaches a device (Fig. 8) comprising a casing (22) made of a heat-conducting material (metal; Col. 3, lines 39-40).
Therefore, it would have it would have been prima facie obvious to one of ordinary skill in the art at the time of invention was made to have modified the casing of Hurley, with Henriksen, by making the casing of a heat-conducting material, for the advantages of improving heat transfer.
Regarding claim 7, Hurley teaches the device as set forth above, wherein said cooling means being associated with, or at least partially embedded in, said double worm screw (page 2, lines 93-101).
Hurley fails to disclose wherein the missing spindle (33) is made of a heat-conducting material (metal; Col. 4, lines 64-65).
Therefore, it would have it would have been prima facie obvious to one of ordinary skill in the art at the time of invention was made to have modified the double worm screw of Hurley, with Henriksen, by making the double worm screw of a heat-conducting material, for the advantages of improving heat transfer.
Claims 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Hurley in view of Van Der Merwe (US 6,145,701).
Regarding claim 8, Hurley teaches all the elements of the claimed invention as set forth above, except for, further comprising a temperature sensor adapted for detecting the temperature of said emulsion exiting from said delivery duct.

Therefore, it would have it would have been prima facie obvious to one of ordinary skill in the art at the time of invention was made to have modified the device of Hurley, with Van Der Merwe, by providing a temperature sensor for detecting the temperature of said emulsion exiting from said delivery duct, for the advantages of assuring proper temperature of the ice cream at the delivery duct.
Regarding claim 9, Hurley teaches the device as set forth above, wherein said pump comprises a motor (page 1, lines 75-81; page 2, lines 77-87) adapted for actuating said double worm screw through a transmission joint (page 1, lines 75-81; page 2, lines 77-87).
Hurley fails to disclose a control module configured to set a rotation speed of said motor and therefore of said double worm screw and/or to count the number of revolutions of said motor and thus obtain the number of revolutions of said double worm screw.
Ven Der Merwe teaches a device (Fig. 7) for dispensing a soft-serve product such as ice-cream (title) comprising a control module (86) configured to set a rotation speed of said motor and therefore of said double worm screw and/or to count the number of revolutions of said motor and thus obtain the number of revolutions of said double worm screw (Col. 3, lines 63-67).
Therefore, it would have it would have been prima facie obvious to one of ordinary skill in the art at the time of invention was made to have modified the device of .
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Hurley in view of Windhab (EP 0659351).
Regarding claim 11, Hurley teaches all the elements of the claimed invention as set forth above, except for, wherein said suction duct comprises mixing means configured to remix and/or emulsify and/or cream, inside said suction duct, said product to be emulsified.
Windhab teaches a device for producing deep-frozen edible masses (abstract) wherein the suction duct (7) comprises mixing means (6; rotary valve) configured to remix and/or emulsify and/or cream, inside said suction duct, said product to be emulsified (the rotary valve is capable of performing the claimed function).
Therefore, it would have it would have been prima facie obvious to one of ordinary skill in the art at the time of invention was made to have modified the suction duct of Hurley, with Winhab, by providing a mixing means in the suction duct, to assure proper flow of ice cream mixture being dispensed into the casing.
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Hurley in view of Spadotto (DE 3726836).
Regarding claim 12, Hurley teaches all the elements of the claimed invention as set forth above, except for, further comprising a single worm screw placed in series with said double worm screw, cooling means being provided at said single worm screw.

Therefore, it would have it would have been prima facie obvious to one of ordinary skill in the art at the time of invention was made to have modified the device of Hurley, with Spadotto, by providing a single worm screw with cooling means and in series with the double worm screw, for the advantages of assuring proper softness of the ice-cream and desired temperature.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: US 5,868,065, US 2010/0139500, US 5,916,248 and US 5,385,464.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALBA T ROSARIO-APONTE whose telephone number is (571)272-9325. The examiner can normally be reached M to F; 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tu Hoang can be reached on 571-272-4780. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/ALBA T ROSARIO-APONTE/Examiner, Art Unit 3761                                                                                                                                                                                                        02/09/2022

/TU B HOANG/Supervisory Patent Examiner, Art Unit 3761